Citation Nr: 1139367	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  10-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a back disability, to include as secondary to pes planus.

4.  Entitlement to service connection for a disability manifested by right leg pains, to include as secondary to pes planus.

5.  Entitlement to service connection for a skin rash.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to February 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for bilateral defective hearing, pes planus, an unspecified rash condition, an unspecified back condition manifested by a sensitive left side, right leg pains, depression, post-traumatic stress disorder and hypertension.

The Board notes that in a December 2010 rating decision, the RO granted service connection for post-traumatic stress disorder.  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

The Veteran testified before the undersigned at a March 2011 Travel Board hearing.  The hearing transcript is of record.  

The issues of entitlement to service connection for bilateral hearing loss, bilateral pes planus, a back disability and a disability manifested by right leg pains, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During his March 2011 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeal with regard to the issues of entitlement to service connection for a skin rash, entitlement to service connection for depression, and entitlement to service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a skin rash by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for depression by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2011).  During his March 2011 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeal with regard to the issues of entitlement to service connection for a skin rash, entitlement to service connection for depression, and entitlement to service connection for hypertension.  

The Board finds that the Veteran's statement during his March 2011 Board hearing qualifies as a valid withdrawal of the issues under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to these issues.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The claim for entitlement to service connection for a skin rash is dismissed.

The claim for entitlement to service connection for depression is dismissed.

The claim for entitlement to service connection for hypertension is dismissed.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has current hearing loss, worse on the left than the right, related to acoustic trauma in service.  Specifically, he claims that he worked as an ammunition feeder aboard the Minesweeper during active duty in the Navy, and in that capacity, was exposed to noise from the shooting of automatic weapons, with no hearing protection.  The Veteran reported that he noticed a decline in his hearing less than a year after his discharge from service.  

Service treatment records are negative for any evidence of hearing loss for VA compensation purposes during the Veteran's active duty or at the time of his discharge in January 1967.

The post-service medical evidence of record, which is limited to outpatient treatment records from the VA Medical Centers in Reno, Nevada and Palo Alto, California, shows that the Veteran has been noted to have hearing loss in the right and left ears, with the left ear being worse.  

The Veteran also reported bilateral hearing loss during his March 2011 Travel Board hearing.  See March 2011 Travel Board hearing transcript.  In addition, the Veteran's son and a former military comrade of the Veteran's submitted statements indicating that they have observed a decrease in the Veteran's hearing since his discharge from the military.  See June 2009 statement from WS and September 2009 statement from the Veteran's son.

The Veteran is competent to report current hearing loss and a continuity of symptoms since service.  Current medical records show that the Veteran has been noted to have bilateral hearing loss.  However, contemporaneous evidence of hearing loss in the years following service is not of record.  

Accordingly, an examination and opinion are needed to determine the nature and etiology of any currently demonstrated hearing loss.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran also contends that he has bilateral pes planus, which was caused or aggravated by his active military service.  He reported during his March 2011 hearing that his feet were flat during service, and that he had pain in the arch area that travelled up to the right leg and back.  He testified that his foot pain was worsened because he was required to be on his feet for long hours.  The Veteran reported that he was treated for his feet while serving aboard the U.S. naval vessel, the Minesweeper, but that he did not seek treatment for his feet after service because he was in denial of his disabilities.  

Service treatment records show that the Veteran was noted to have second degree pes planus at the time of his entrance into military service in August 1963.  The remainder of the service treatment records are negative for any evidence of complaints, treatment or diagnosis related to the Veteran's feet, and at the time of his discharge examination in January 1967, his feet were evaluated as normal.

The post-service medical evidence of record, which is limited to outpatient treatment records from the VA Medical Centers in Reno, Nevada and Palo Alto, California, shows that the Veteran complained of foot pain in May 2010.  Otherwise, there is no evidence of treatment for the Veteran's feet and no indication that the Veteran has a currently diagnosed foot disability.  

However, during his March 2011 hearing, the Veteran testified that his feet were flat, with no arches, that he had continuous pain in his feet, and that he had been prescribed Vicodin, among other medications, for his bilateral foot pain.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  But lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran is clearly competent to attest to his symptoms regarding foot pain, and malformation.  Such symptoms are "observable" symptoms.  See Layno, supra.  Therefore, the Board finds that the Veteran's assertions regarding his in-service and post-service symptoms are of probative value.  

The Veteran has reported flat feet and bilateral foot pain since service, and as noted above, service treatment records show that the Veteran was noted to have bilateral pes planus at the time of his enlistment.  The Veteran has reported foot pain during recent VA outpatient treatment, but contemporaneous evidence of an ongoing foot disability in the years following service is not of record.

An examination and opinion is needed to determine whether the Veteran has a current foot disability that was incurred or aggravated during his active military duty.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran contends that he has a current low back disability, related to his active military service.  

Service treatment records show that the Veteran was noted to have mild scoliosis at the time of his enlistment in August 1963.  The remainder of the service treatment records are negative for any evidence of complaints, treatment or diagnosis related to the Veteran's back, and at the time of his discharge examination in January 1967, his back was evaluated as normal.

The Veteran also claims to have a disability manifested by right leg pains, related to his active military service.  

Service treatment records are negative for any evidence complaints, treatment or diagnosis related to the Veteran's right leg, and at the time of his discharge examination in January 1967, his lower extremities were evaluated as normal.

VA outpatient treatment records show that a May 2007 lumbar spine X-ray revealed evidence of scoliosis with mild degenerative osteoarthritis.  A November 2007 neurology note indicates that the Veteran reported sustaining an injury at work in 2000, while moving a refrigerator.  He also reported that he had cervical discs replaced after the injury, and that he had experienced back pain and right thigh/hip pain since that time.  He also reported that he did not believe his back pain and hip pain were related, in that his back pain did not radiate to his thigh.  He was diagnosed with neuropathic pain and the examiner noted that it was unknown if the cause of his pain was a lumbar radiculopathy or meralgia paresthetica.  During a neurology consultation in May 2008, he complained of numbness and throbbing in the right lateral thigh, which had been present for ten and possibly twenty years.  He was diagnosed with meralgia paresthetica.  In August 2008, during a follow-up for his meralgia paresthetica, the Veteran complained of continued lower back pain across the entire back, with no radiation to the legs.  He reported that his pain was aggravated by walking or lifting anything heavy.  The notes also indicate that the Veteran had recently been seen in the emergency room for low back pain.  He was diagnosed at that time with low back pain, with no radiation to the lower extremities and meralgia paresthetica.

The Veteran testified during his March 2011 hearing that he believes that both his low back pain and right leg pain is related to his bilateral pes planus.

The Veteran has reported low back pain and right leg pain since service.  The post-service medical evidence of record shows that the Veteran has been diagnosed with low back pain and degenerative osteoarthritis of the lumbar spine, as well as meralgia paresthetica.  However, the evidence also shows that the Veteran first reported his low back and right leg pain in relation to a post-service work-related injury, and that he reported his right leg pain had only been present for ten to twenty years, which means that it would have started after his discharge.  Furthermore, contemporaneous evidence of an ongoing low back or right leg disability in the years following service is not of record.

An examination and opinion is needed to determine whether the Veteran has a current low back or right leg disability that was incurred or aggravated during his active military duty.  38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

The Board also notes that during VA outpatient treatment in November 2007, the Veteran reported that he had an MRI of his back at Fallon Banner Health in 2006.  The claims folder does not contain records a 2006 MRI conducted at Falon Banner Health.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).

The Board also notes that the Veteran has reported during VA outpatient treatment that he has not worked and has been receiving disability benefits from the Social Security Administration (SSA) since he hurt his neck in 2001.  Where there has been a determination with regard to SSA benefits, any records concerning 
that decision that are relevant to the Veteran's claim must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  

The SSA records are relevant to the Veteran's claim because he has reported having problems with his cervical spine, his back and his right leg, following his work-related injury in 2000.  Therefore, the SSA records may contain information related to the onset, nature and etiology of the Veteran's low back and right leg problems.
As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

2.  Undertake appropriate development to obtain a copy of the aforementioned 2006 MRI of the Veteran's back and any other records of treatment for the Veteran from Fallon Banner Health, through official channels.  If the RO or the AMC is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to.

3.  Afford the Veteran a VA audiology examination to determine the nature and etiology of any currently present hearing loss.  

A diagnosis of hearing loss should be confirmed or ruled out.  If hearing loss is diagnosed, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current hearing loss is etiologically related, in whole or in part, to the Veteran's active service.  

The examiner should review the claims folder and provide a rationale for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

4.  Afford the Veteran a VA examination to determine the etiology of any current foot disability, including bilateral pes planus.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current foot disability is etiologically related, in whole or in part, to the Veteran's active service.  

The examiner should also provide an opinion as to whether the pre-existing bilateral pes planus progressed beyond the natural progression of the disease during the course of the Veteran's active military service.  

The examiner should provide a rationale for all opinions expressed.  The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

5.  Afford the Veteran a VA examination to determine the etiology of any currently present low back disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current low back disability is etiologically related, in whole or in part, to the Veteran's active service or was caused or chronically worsened by bilateral pes planus.  

The examiner should also provide an opinion as to whether the pre-existing scoliosis progressed beyond the natural progression of the disease during the course of the Veteran's active military service.

The examiner should provide a rationale for all opinions expressed.  The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

6.  Afford the Veteran a VA examination to determine the etiology of any currently present disability manifested by right leg pains.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current disability manifested by right leg pains is etiologically related, in whole or in part, to the Veteran's active service or was caused or chronically worsened by bilateral pes planus.  

The examiner should provide a rationale for all opinions expressed.  The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

7.  The agency of original jurisdiction (AOJ) should review the examination reports to insure that they contain the information and opinions requested in this remand.

8.  If the appeal is not fully granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


